Citation Nr: 0308196	
Decision Date: 04/30/03    Archive Date: 05/06/03

DOCKET NO.  99-24 395	)	DATE
	)
	)        

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


ATTORNEY FOR THE BOARD

K. Hudson, Counsel





INTRODUCTION

The veteran had active service from October 1943 to February 
1946.  He died in July 1987, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of August 1999, 
which denied service connection for the cause of the 
veteran's death.  The case was remanded by the Board in 
February 2001 and May 2002.

The Board notes that the issue of eligibility for Chapter 35 
Survivors' and Dependents' Educational Assistance has also 
been listed as an issue on appeal.  However, the appellant 
has not specifically claimed Chapter 35 educational benefits.  
Moreover, Chapter 35 educational benefits eligibility 
requires, and normally follows, a favorable finding on 
service connection for the cause of a veteran's death.  Under 
the circumstances, the Board finds no separate appellate 
issue of Chapter 35 educational benefits eligibility.


FINDINGS OF FACT

1.  The veteran died many years after service, of chronic 
obstructive pulmonary disease, which began many years after 
service, and was not caused by any incident of service.

2.  During his lifetime, service connection was not 
established for any disabilities.  



CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. 
§§ 1103, 1310 (West 2002); 38 C.F.R. §§ 3.300, 3.312 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Background

The veteran had active service from October 1943 to February 
1946, and was born in June 1911.

The only available service medical record is the report of 
the separation examination, conducted in February 1946.  This 
examination noted the veteran's lungs to be normal on 
physical examination, and chest X-ray was negative.  The 
veteran was reported to be 34 years old.  

Available post-service medical records consist of treatment 
records from Mercy Hospital dated from 1972 to 1987, and from 
a VA facility dated from 1980 to 1987.  

The earliest of these records shows a hospitalization in 
August 1972 in Mercy Hospital Street Clinic for evaluation of 
a long history of abdominal discomfort.  During this 
hospitalization, the veteran said he had had some shortness 
of breath for a number of years, which was not severe.  He 
said he smoked a pack of cigarettes a week, and had smoked up 
to a pack a day for 40 years.  The pertinent diagnosis was 
mild emphysema, and he was advised to stop smoking.  

Mercy Hospital Street Clinic outpatient records dated from 
1972 to 1979 show his continued treatment for disorders 
including emphysema, which progressed in severity.  During 
this period, he struggled with attempts to cut down or quit 
smoking.  In March 1977, he complained of shortness of 
breath, dyspnea on exertion, and exercise limitations, which 
he said he had had for a long time, and pulmonary function 
tests disclosed chronic obstructive disease with emphysema.  

In August 1980, the veteran was hospitalized in a VA 
facility.  According to a history obtained from the veteran 
on the day of admission, he said he had had emphysema for the 
past 3 to 4 years.  He was on no medications.  He said he had 
smoked approximately one pack of cigarettes a day for 50 
years, but had quit two years earlier.  He said that he had 
had some degree of shortness of breath all his life, and that 
his participation in sports in high school had been limited 
due to shortness of breath.  He said he had had pneumonia 
twice in 1928, and a fungus infection of the lungs in 1952.   

On another history obtained from the veteran during that 
hospitalization, the veteran reported that superimposed on a 
lifelong history of dyspnea, over the past 3 to 4 years, he 
had developed substernal heaviness and dyspnea with activity.  
He reported a 57-pack year smoking history, and said he had 
quit two years earlier.  He said he had had pneumonia at age 
17, and a fungus infection of the lung at age 41 on discharge 
from the military.  During the hospitalization, pulmonary 
function tests disclosed severe lung disease with evidence of 
both obstruction and restriction.  The final diagnoses were 
chronic obstructive pulmonary disease, and stable pulmonary 
disease by history.  

He continued to be treated for severe chronic obstructive 
pulmonary disease.  From October to November 1983, he was 
hospitalized in Mercy Hospital Street Clinic complaining of 
progressive shortness of breath and trouble breathing.  He 
was noted to have progressed steadily downhill since chronic 
obstructive pulmonary disease had first been diagnosed about 
10 years earlier.  His treatment included oxygen, and he was 
discharged on medication, plus home oxygen.  The final 
diagnoses were chronic obstructive lung disease, emphysema, 
bronchitis, and angina.  

From November to December 1983, he was  hospitalized in a VA 
facility for evaluation for home oxygen.  He was found to be 
a good candidate for home oxygen, and treatment was begun.  
Subsequent VA records show his continued treatment for 
chronic obstructive pulmonary disease, with medication and 
home oxygen.  Beginning in March 1985, he was noted to have 
end stage chronic obstructive pulmonary disease.  

He also continued to be followed in Mercy Hospital Street 
Clinic, where in June 1987, he was noted ho have difficulty 
breathing, and weakness.  In July 1987, he was hospitalized 
in Mercy Hospital Street Clinic, due to progressive shortness 
of breath.  His condition deteriorated despite treatment, and 
he did not survive the hospitalization.  The final diagnoses 
were respiratory failure, chronic obstructive lung disease, 
probable iron deficiency anemia, bronchitis, and history of 
angina pectoris.  

According to the death certificate, the veteran died in July 
1987, of chronic obstructive lung disease, at the age of 76 
years.  

In February 1999, the appellant filed a claim for dependency 
and indemnity compensation (DIC) due to her husband's death 
from respiratory failure, chronic obstructive lung disease, 
and emphysema, which she stated was caused by cigarette 
smoking.  She said he had started smoking in service, and had 
become a chain-smoker as a result of free cigarettes and 
encouragement to smoke.  

With her claim, she submitted a statement from G. [redacted]

, dated 
in December 1998, who said that he had met the veteran in 
1940.  He said that as far as he knew, the veteran was a non-
smoker until he entered service, where he became a chain 
smoker.  When he arrived home, he was having trouble 
breathing along with coughing spells and was unable to work 
for an extended time.  

B.  Analysis

The file shows that by RO and Board correspondence, the 
rating decision, the statement of the case, the prior 
remands, and the supplemental statement of the case, the 
appellant has been informed of the evidence necessary to 
substantiate her claim, and of her and VA's respective 
obligations to obtain different types of evidence.  Service 
medical records are unavailable.  Identified relevant 
evidence has been obtained, and a medical opinion is not 
warranted under the facts of this case.  The Board finds that 
the notice and duty to assist provisions of the law have been 
met.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
relationship.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The veteran served on active duty from 1943 to 1946.  He died 
in 1987 of chronic obstructive pulmonary disease.  At the 
time of his death, service connection was not in effect for 
any disabilities.  

The appellant contends that the veteran developed chronic 
obstructive pulmonary disease as a result of tobacco use 
which started in service.  However, her claim was filed in 
June 1999.  For claims filed after June 9, 1998, the law 
prohibits service connection of a death or disability on the 
basis that it resulted from an injury or disease attributable 
to the use of tobacco products by a veteran during service.  
38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.

The appellant asserts that the law should not be interpreted 
to preclude service connection under these circumstances, and 
does not feel that it was meant to be so interpreted.  
However, the relevant section of the law passed by Congress, 
set forth in 38 U.S.C.A. § 1103, and titled "Special 
provisions relating to claims based upon effects of tobacco 
products," reads as follows:

(a)	Notwithstanding any other provision of law, a 
veteran's  
 disability or death shall not be considered to have 
resulted from  
 personal injury suffered or disease contracted in 
the line of duty  
 in the active military, naval, or air service for 
purposes of this  
 title on the basis that it resulted from injury or 
disease  
 attributable to the use of tobacco products by the 
veteran during  
 the veteran's service.  

Thus, it is clear on its face that the law does not permit 
the grant of service connection based on tobacco use in 
service.  

In any event, the post-service medical evidence does not 
support the appellant's contention that the veteran began 
smoking in service.  The veteran himself did not relate the 
onset of smoking to service.  In 1972, he reported a 40-year 
smoking history, and in 1980, a 50-year smoking history; both 
of these estimates pre-dated service by several years.  

The appellant also contends that the veteran experienced 
pulmonary symptoms upon his return from service.  If 
disability or death resulted from a disease or injury that is 
otherwise shown to have been incurred or aggravated during 
service, service connecton for the cause of the veteran's 
death may still be granted.  38 U.S.C.A. § 1103(b); 38 C.F.R. 
§ 3.300(b).  This means that the disability or death can be 
service-connected on some basis other than the veteran's use 
of tobacco products during service, or that the disability 
became manifest or death occurred during service (or within 
an applicable presumptive period).  38 C.F.R. § 3.300(b).  

A history given by the veteran during the VA hospitalization 
in August 1980, was that he had a fungus infection of the 
lung at age 41 on discharge from the military.  However, he 
was age 35 at the time of his discharge from the military, 
and elsewhere, he said the fungus on the lungs had occurred 
in 1952, at which time he would have been 41 years old.  
Moreover, no chronic disease was shown to have developed at 
that time.  The remainder of the evidence shows that 
emphysema or chronic obstructive pulmonary disease was 
initially diagnosed in 1972, and that was the disease which 
caused the veteran's death in 1987.  

The weight of the credible evidence demonstrates the veteran 
died of chronic obstructive lung disease which began many 
years after service, and such fatal lung disease was not 
caused by any incident of service.  A disability incurred in 
or aggravated by service did not cause or contribute to the 
veteran's death.  As the preponderance of the evidence is 
against the claim for service connection for the cause of the 
veteran's death, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Service connection for the cause of the veteran's death is 
denied. 



	                        
____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 

